  Case 1:19-cv-01375-MEH Document 1-3 Filed 05/13/19 USDC Colorado Page 1 of 1

                                                                                                                                                     EXHIBIT 3

  &RQIHGHUDWHWKHPHG PDVFRW DW :HOG &HQWUDO +LJK 6FKRRO VWLUV
  XS FRQWURYHUV\
  $XJXVW  

  7ZR FRQIOLFWLQJ SHWLWLRQV UHJDUGLQJ :HOG &HQWUDO +LJK 6FKRRO V VWULNLQJO\ &LYLOZDUHUDVROGLHUORRNLQJ PDVFRW WKH :HOG &HQWUDO 5HEHO DUH FXUUHQWO\
  FLUFXODWLQJ RQOLQH DPRQJ FRPPXQLW\ PHPEHUV

  7KH SHWLWLRQV ² RQH DGYRFDWLQJ D FKDQJH LQ VFKRRO PDVFRW WKH RWKHU GHIHQGLQJ LWV H[LVWHQFH ² PLUURU KLJKSURILOH LQFLGHQWV DFURVV WKH QDWLRQ
  UHJDUGLQJ GLVDJUHHPHQWV DERXW &LYLO :DU PRQXPHQWV DQG KRPDJHV

  7KH FRQWHQWLRQ DW :HOG &HQWUDO DURVH LQ WKH ZHHN IROORZLQJ YLROHQFH DW D ZKLWH QDWLRQDOLVW UDOO\ $XJ  LQ &KDUORWWHVYLOOH 9D SURWHVWLQJ WKH UHPRYDO RI
  D VWDWXH RI &RQIHGHUDWH *HQ 5REHUW ( /HH

  $URXQG WKH FRXQWU\ RIILFLDOV KDYH UHPRYHG RIWHQ TXLHWO\ &RQIHGHUDWH PRQXPHQWV 'XNH 8QLYHUVLW\ UHPRYHG D VWDWXH RI *HQ 5REHUW ( /HH DIWHU LW ZDV
  YDQGDOL]HG DPLG D QDWLRQDO GHEDWH DERXW PRQXPHQWV WR WKH &RQIHGHUDF\

  %DOWLPRUH 0D\RU &DWKHULQH 3XJK RUGHUHG IRXU &RQIHGHUDWH VWDWXHV LQ %DOWLPRUH UHPRYHG XQGHU WKH FRYHU RI QLJKW

  :RUNHUV LQ &KDUORWWHVYLOOH GUDSHG JLDQW EODFN FRYHUV RYHU WZR VWDWXHV RI &RQIHGHUDWH JHQHUDOV

  :HOG &HQWUDO V UHEHO PDVFRW XVHG WR DSSHDU ZLWK GHSLFWLRQV RI &RQIHGHUDWH IODJV EXW WKH GLVWULFW UHPRYHG WKH IODJV \HDUV DJR VDLG *UHJ 5DEHQKRUVW
  :HOG &HQWUDO 5H- 6FKRRO 'LVWULFW VXSHULQWHQGHQW +H V QRW VXUH H[DFWO\ ZKHQ WKH IODJ ZHQW DZD\

  0RVW RI WKH WLPH WKH VFKRRO GRHVQ W HYHQ XVH WKH UHEHO PDVFRW KH VDLG 0RVW RI WKH WLPH WKH VFKRRO XVHV :& DV LWV ORJR

  (YHQ ZKHQ WKH PDVFRW LV XVHG LW V H[DFW ORRN GRHVQ W KDYH DQ RIILFLDO LPDJH WR ZKLFK LW KDV WR DGKHUH :KHQ WKH GLVWULFW IRUPHG LQ WKH HDUO\ V WKH
  KLJK VFKRRO FKRRVH WKH UHEHO PDVFRW EXW WKH\ QHYHU VHOHFWHG DQ RIILFLDO LPDJH RU GHSLFWLRQ RI LWV PDVFRW 5DEHQKRUVW VDLG :HOG &HQWUDO 0LGGOH 6FKRRO
  DOVR KDV UHEHO DV LWV PDVFRW

  5DEHQKRUVW VDLG
              DLG WKH GLVWULFW V SRVLWLRQ LVV WKHLU UHEHO LVQ W D VLJQ RI UDFLVP KDWH RU YLROHQFH EXW RQH RI VFKRRO SULGH

  ,Q FDVXDO FRQYHUVDWLRQV RYHU WKH \HDUV KH VDLG KH V KHDUG SHRSOH PHQWLRQHG FRQFHUQ DERXW PDVFRW EXW QRW PRUH WKDQ D FRXSOH WLPHV DQG QRWKLQJ
  RIILFLDO RU VHULRXV 6LQFH WKH SHWLWLRQV VWDUWHG KH VDLG KH DQG WKH VFKRRO KDYH UHFHLYHG D FRXSOH PHVVDJHV IURP SDUHQWV DQG DOXPQL 0RVW RI WKH FRQWDFW
  WKH\ YH UHFHLYHG KDYH EHHQ LQ VXSSRUW RI WKH PDVFRW KH VDLG

  :HOG &HQWUDO +LJK 6FKRRO (QJOLVK DV D VHFRQG ODQJXDJH WHDFKHU 6XVLH 0DFKXFD KDV OLVWHQHG WR SHRSOH H[SUHVV FRQFHUQV DERXW WKH PDVFRW IRU \HDUV
  6KH JUHZ XS LQ WKH FRPPXQLW\ ZHQW WR WKH VFKRRO DQG QRZ WHDFKHV WKHUH 7KURXJKRXW WKDW WLPH VKH V KHDUG FRQFHUQV DERXW D UHEHO PDVFRW IURP
  WHDFKHUV DQG SDUHQWV VKH VDLG

  ,W V EHHQ PRUH WKDQ D GHFDGH VLQFH WKH VFKRRO IOHZ D &RQIHGHUDWH IODJ EXW WKH PDVFRW SHUVLVWV DQG WKDW V GLVDSSRLQWLQJ WR 0DFKXFD

  ,W V H[WUHPHO\ QHJDWLYH DQG QRW D SRVLWLYH LPDJH HVSHFLDOO\ IRU \RXQJVWHUV VKH VDLG )ULGD\ ,W UHSUHVHQWV KDWH

  6KH V JODG SHRSOH DUH WDONLQJ DERXW WKH PDVFRW VR PXFK ULJKW QRZ DQG KRSHV LW OHDGV WR HGXFDWLRQ DQG QRW KDWHIXO DUJXPHQWV RU DWWDFNV

  ,W QHHGV WR EH RXW LQ WKH RSHQ EHFDXVH WKDW V KRZ FKDQJH ZLOO RFFXU 0DFKXFD VDLG :H KDYH WR FRPPXQLFDWH DQG FROODERUDWH WRJHWKHU LQ D
  UHVSHFWIXO ZD\ ZKHWKHU \RX DJUHH ZLWK WKH PDVFRW RU QRW

  $Q RQOLQH SHWLWLRQ WR .HHS WKH PDVFRW DV WKH 5HEHOV KDG  VXSSRUWHUV )ULGD\ DIWHUQRRQ 3DUHQWV DQG DOXPQL SURFODLPLQJ WKH PDVFRW D V\PERO RI
  VFKRRO SULGH ² DQG QRW UDFLVP ² ILOO WKH SHWLWLRQ V FRPPHQW VHFWLRQ

  :HOG &HQWUDO +LJK 6FKRRO SDUHQW 1LFKROH 3DUN WROG  1HZV KWWSZZZWKHGHQYHUFKDQQHOFRPOLIHVW\OHHGXFDWLRQZHOGFRXQW\VFKRROH[DPLQHVUHEHO
  FRQIHGHUDWHPDVFRW VKH GLGQ W WKLQN WKH VFKRRO VKRXOG FKDQJH EHFDXVH RI SXEOLF SUHVVXUH DULVLQJ LQ WKH ZDNH RI ZKDW KDSSHQHG LQ &KDUORWWHVYLOOH

  ,W V MXVW D V\PERO ,W V QRWKLQJ WR ZRUU\ DERXW , WKLQN SHRSOH VKRXOG MXVW OHDYH VWXII DORQH VKH WROG  1HZV -XVW EHFDXVH VRPHERG\ GRHVQ W OLNH
  VRPHWKLQJ GRHVQ W PHDQ \RX VKRXOG FKDQJH HYHU\WKLQJ WR ERZ GRZQ WR WKHP

  7KH &KDQJH :HOG &HQWUDO +LJK 6FKRRO V PDVFRW KDG RQO\ KDV  VXSSRUWHUV )ULGD\ DIWHUQRRQ ,WV FRPPHQWV GHFU\ WKH UHEHO PDVFRW DQG VD\ LWV
  &RQIHGHUDWH OLNHQHVV FDQ W EH VHSDUDWHG IURP D KLVWRU\ RI VODYHU\ DQG UDFLVP

  ,W GHILQLWHO\ ORRNV OLNH D &RQIHGHUDWH XQLIRUP %UDQGL :HEE D :HOG &HQWUDO SDUHQW WROG  1HZV 7KDW V VDG ,I ZH UH VWLOO LQ  DQG ZH VWLOO KDYH
  UDFLVW PDVFRWV WKDW V VDG

  — The Associated Press contributed to this report.




KWWSVZZZJUHHOH\WULEXQHFRPQHZVORFDOFRQIHGHUDWHWKHPHGPDVFRWDWZHOGFHQWUDOKL 
